DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This action is in response to the amendment filed on 7/15/2022.
Claim 1 has been amended.
Claim 2 has been added.
Claims 1 and 2 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 is directed to a method and thus falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activities and mental processes. First with regard to methods of organizing human activities, the claims recite a method of receiving and storing information about lost items recovered by an establishment. A user can search for their lost item, update statuses of lost items, and facilitate a return of the lost item to a patron. Such activity is considered as managing personal behavior or relationships or interactions between people. Further, the claims are also considered to be a mental process. A human could store lost item information recovered from establishments, receive lost item information, enter lost item records, search through the records to locate a lost item of a patron, update a status of the lost item using predetermined status levels, send a notification to the patron including options for how to recover their item, and ship the lost item back to the patron in accordance with the selected option. But for the inclusion of generic computing components (server, database, generic interfaces, etc.) the claims could be performed by a human analog mentally or with pen and paper. 
The following limitations, when considered individually and as an ordered combination, merely disclose abstract concepts:
store lost item information, the lost item information pertaining to lost items that have been recovered at one or more establishments; facilitating receipt of lost item information for a given lost item; entering a lost item record for the given lost item, the lost item record includes the lost item information for the given lost item; initiating a search to locate a lost item of a current or prior patron of the one or more establishments; updating a status of the lost item provided that the searching locates the lost item, the status corresponding to one of a plurality of predetermined status indicators, each of which indicate a status of the lost item, initiating transmission of an recovery notification message to the current or prior patron of the one or more establishments when the lost item of the current or prior patron has been identified, the recovery notification message configured to be displayed to the current or prior patron for displaying a plurality of selectable indicators indicating return item options; receiving a selection of at least one of the plurality of return item options and facilitating return of the lost item by shipment of the lost item from a particular one of the one or more establishments where the lost item was found to the current or prior patron in accordance with the received selection of the at least one of the plurality of return item options.
The following dependent claim when considered individually and as an ordered combination are considered as merely descriptive of abstract concepts:
Disabling one or more of the plurality of return item options from being available for selection based on the status level associated with the lost item (claim 2)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: database, establishment computer, first graphical user interface, server computer, network interface, electronic recovery notification message, and electronic device. The additional elements, when considered individually and as an ordered combination, are recited at a high-level of generality and perform generic computer functions of storing and retrieving data, displaying, receiving data, updating data, and sending data such that it amount to no more than mere instructions to apply the abstract idea using generic computing components (See MPEP 2106. 04(d) and subsequently 2106.05(f)). Further, the first graphical interfaces is recited as a generic interface for entering information, accessing a database, and making selections. Thus, the interfaces do not provide any improvement to interfaces but rather provide no more than a general link to performing the abstract idea in a particular technological environment (i.e. computing environment) (See MPEP 2106. 04(d) and subsequently 2106.05(h)). Additionally, the electronic messages being “electronic” further provides a general link to a particular technological environment or field of use (i.e. on a computer). As a result, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as noted above with regard to practical application, the additional elements merely provide instructions to apply the abstract idea using generic computing components (See MPEP 2106.05(f)) and providing a general link to a computing environment (See MPEP 2106.05(h)). Nothing in the claims improves technology, a technical field, or computers themselves. As a result the claims do not provide an inventive concept and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2004/0002998) in view of Gross (US 2004/0153413)

As per claim 1:

Takahashi teaches A method for maintaining a database pertaining to lost items, the method comprising: providing a database configured to store lost item information, the lost item information pertaining to lost items that have been recovered at one or more establishments (paragraph [0054], [0080], [0081], Fig 4 element 100;  FIG. 4 shows in block diagram the functions of the found-item information management server 100. As shown in FIG. 4, the found-item information management server 100 has a lost-item information database (DB) 110, a found-item information database (DB) 120, a reporter information database (DB) 130, a member shop information database (DB) 140)) facilitating, at an establishment computer, display of a first graphical user interface that facilitates receipt of lost item information for a given lost item; ([0014], The found-item information management server has found-item reporting means for accepting found-item information about a found item which is entered from a first terminal via a network. [0073] When a finder reports the found item to the member shop 25, the member shop 25 can report the found item by using the terminal 205. [0246] Using the terminal 205, the member shop 25 accesses the found-item information management server 100 and registers found-item information therein in step S103. At this time, the member shop 25 may transfer image data of the found item acquired by a digital camera or the like to the found-item information management server 100. In the found-item information management server 100, the found-item reporting processor 160 stores the found-item information in the found-item information DB 120.) entering, by a server computer, a lost item record for the given lost item into the database, the lost item record includes the lost item information for the given lost item  (fig 20; [0014], The found-item information management server has found-item reporting means for accepting found-item information about a found item which is entered from a first terminal via a network. [0073] When a finder reports the found item to the member shop 25, the member shop 25 can report the found item by using the terminal 205. [0246] Using the terminal 205, the member shop 25 accesses the found-item information management server 100 and registers found-item information therein in step S103. At this time, the member shop 25 may transfer image data of the found item acquired by a digital camera or the like to the found-item information management server 100. In the found-item information management server 100, the found-item reporting processor 160 stores the found-item information in the found-item information DB 120.) initiating a search of the database to locate a lost item of a current or prior patron of the one or more establishments ([0061] A found-item search process can be carried out immediately or at any desired time after the owner has filed a lost-item report. In the found-item search process, the owner uses the terminal 203 to instruct the found-item information management server 100 to search for the found-item information which matches the contents of the lost-item report. The found-item information management server 100 then notifies the terminal 203 of a search result. The search result is in the form of a list of found-item information which is similar to the entered lost-item information. The owner specifies the found-item information which is believed to represent the lost item of the owner, and operates the terminal 203 to answer questions sent from the found-item information management server 100. Based on the answers, the found-item information management server 100 determines whether the found-item information and the lost-item information match each other or not, and then sends a decision to the terminal 203.) updating, by the server computer, a status of the lost item in the database provided that the searching locates the lost item in the database, the status corresponding to one of a plurality of predetermined status indicators, each of which indicate a status of the lost item, the updating being automatically performed by the server computer ([0251] FIG. 19 shows an example of member shop specific information added to the found-item information DB 120. As shown in FIG. 19, when a found item is brought into the member shop 25 and the found-item information is registered in the found-item information DB 120 by the terminal 205 at the member shop 25, member shop specific information is additionally registered in the found-item information DB 120. [0255]; Fig. 19 The column of processing details is subdivided into a column of present statuses, a column of dates and times, a column of comments, and a column of images. The column of present statuses contains information as to how found items are processed at present. For example, the column of present statuses contains information indicative of "storage (the found item is stored in the member shop)", "hand-over (the found item has been handed over to the owner)", and "transfer (the found item has been transferred to a public organization such as a police box)". Examiner’s Comment: The limitation about such activity occurring automatically does not provide a patentable distinction. Updating the record manually versus automatically does not distinguish over prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP 2144.04 III)  initiating, using a network interface associated with the server computer, transmission of an electronic recovery notification message to the current or prior patron of the one or more establishments when the lost item of the current or prior patron has been identified in the database, the electronic recovery notification message configured to be displayed on a display of an electronic device associated with the current or prior patron ([0063] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203. The matching notification is sent as e-mail, for example.)
	Takahashi does not expressly teach the notification including selectable options to have an item shipped to a user. 
	Gross teaches {a message} for displaying a plurality of selectable indicators indicating return item options  ([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped) receiving a selection of at least one of the plurality of return item options, the selection selected directly from the electronic recovery notification  ([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped) facilitating return, by the one or more establishment servers, of the lost item by shipment of the lost item from a particular one of the one or more establishments where the lost item was found to the current or prior patron in accordance with the received selection of the at least one of the plurality of return item options  (([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped [0100] The title is then shipped to the subscriber in a conventional fashion as practiced in the prior art.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a notification with selectable shipping options as taught by Gross in order to determine whether or not to have an item shipped. Further, providing a message with selectable shipping options is the use of a known technique used to improve similar methods in the same way.


Takahashi and Gross teach the limitations of claim 1. As per claim 2:

Gross further teaches disabling one or more of the plurality of return item options from being available for selection based on the status level associated with the lost item in the database  (paragraph [0079] As a final note, it will be understood by those skilled in the art that at least some of the options presented in the Threshold, Notification, Replenishment and Management are related to each other, and that additional selection logic would be employed to make sure that the subscriber elects options in such areas that are consistent with each other. Thus, for example, if the subscriber selects Notification Option #3 (autoship without notice) they will NOT be presented with Queue Management Option #3, to avoid a conflict in the management logic. To avoid such possibilities, the system can selectively enable and disable options between display areas based on the user's selections. Other examples will be apparent to those skilled in the art.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a notification with selectable shipping options as taught by Gross in order to determine whether or not to have an item shipped. Additionally, it would further be obvious to disable options that are related to one another and may have potential conflicts in logic (paragraph [0079]). Further, providing a message with selectable shipping options and disabling options based on potentially conflicting options is the use of a known technique used to improve similar methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues that the claims are not directed to abstract concepts and that the office has not shown proper basis for concluding the claims are directed to abstract concepts. The examiner has pointed out generally that the claims involve a particular process that is considered to be abstract, namely managing personal behavior or relationships or interactions between people as the claims provide a manner as outlined above. Further the examiner the cites the very specific claim language that makes up the abstract idea.
	The mere inclusion of generic computing elements such as a database used to store and retrieve information does not save the claims from being considered abstract. As pointed out above, a human would be able to perform the same operations using pencil and paper but for the inclusion of generic computing devices. The computing devices merely act as a tool to implement the abstract idea. Such computing devices to do not improve a technology or a technical field. Thus the solution is in no way rooted in computer technology as a human would be able to perform the operations in the same way using pencil and paper. A human could easily store records of lost items using paper as a means of recording the information. Further a human could search said means and update a status of the lost item. A human could further provide another human a message with selectable options for returning the item and then return the item. The underlying database technology is not improved by applicant’s invention. The database is merely used as the means to store and retrieve the information. Storage and retrieval of information is not improved by applicant’s invention. It is little more than implementing the abstract idea using computer storage instead of paper and pencil methods. The examiner finds no similarities what so ever with the findings in DDR. DDR was directed toward providing access to content from another webpage without having to leave the current webpage the user was on. It solved this problem technically by creating a window inside the current webpage capable of accessing the outside content. By contrast, losing and finding lost items is not a problem rooted in technology. People lose things and try to find them all the time without computers.
	With regard to significantly more, the examiner respectfully disagrees. As pointed out above in the rejection, the claims do not qualify as significantly more because the additional elements merely provide generic computing components used as a tool to implement the abstract idea and provide no more than a general linking to implement the invention using computers. There is no inventive concept related to the improvement of technology or a technical field or the computers themselves. Thus the examiner has given applicant a detailed explanation already. The limitations cited by the applicant are part of the abstract idea. The additional elements of the database were addressed already as the claims do not provide any improvements to database technology. They merely use a database for storage and retrieval. Thus unlike the findings in Enfish (which invented self-referential tables to improve storage and retrieval of data), none of the claimed steps provide any improvement to the way in which the database carries out its functions of storage and retrieval. These claims merely use the database for storage and retrieval of their particular data. 
With regard to preemption, as the Federal Circuit pointed out in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. June 12, 2015, #2014-1139, 2014-1144), “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. … Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot” (slip op. pp. 14-15). Similarly, in OIP Technologies, Inc. vs. Amazon.com, Inc. (Fed. Cir., June 11, 2015, #2012-1696), the Federal Circuit held “that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract. See buySAFE, Inc. v.Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345”. Applicant is welcome to contact the examiner for an interview to discuss such matter. As a result such rejections have been maintained. 
	The examiner has considered but does not find persuasive applicant’s arguments regarding rejetcions under 35 USC 103. Takahashi pargaraph [0063] expressly teaches sending the patron of the lost item a message about retrieving their lost item when there is a match. Takahashi does not provide selectable indiocators for having the item retruned. Gross teaches a message which includes indicators about having an item sent to them (paragraph [0083]). Thus combining the sleectable options regarding shipping in a messgae of Gross with the notification of Takahasi does in fact teach the claim limitations.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to performing such updating automatically, updating the record manually versus automatically does not distinguish over prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III)
As a result such rejections have been maintained.



	
Conclusion

The following prior art are not relied upon but are considered relevant:
Bauman et al (US 2007/0226086) – provides method for returning a lost and found credit card
Ackerman et al (US 2005/055282) - method facilitating the return of lost articles in which articles are marked by a unique identifier associated with a particular owner who contracts with a service provider. The finder of a lost article contacts the service provider to receive therefrom appropriate shipping containers and, upon successful return of the lost article, a reward for returning the lost article.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688